Citation Nr: 1044391	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09 38-906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for a low back 
disability.  

2.  Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1959 to August 1963.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In August 2010, the Veteran was afforded a hearing before the 
Acting Veterans Law Judge rendering the determination in this 
claim and designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issues of service connection for a low back disability, and a 
left knee disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 2003, the RO 
denied the Veteran's claims for service connection for a low back 
disability and a left knee disability.

2.  Evidence received since the February 2003 RO decision is new 
and material, and raises a reasonable possibility of 
substantiating the claims.   




CONCLUSION OF LAW

New and material evidence has been received since the RO's 
February 2003 rating decision, and the Veteran's claims for 
service connection for a low back disability and a left knee 
disability are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The Veteran asserts that new and material evidence has been 
presented to reopen claims for service connection for a low back 
disability and a left knee disability.  He states that he was not 
treated for either of the claimed conditions during service and 
that he is not seeking service connection on a direct basis.  
Rather, he argues that he has the claimed disabilities on a 
secondary basis, specifically, that his service-connected right 
knee disability has caused an altered gait, which in turn caused 
or aggravated his low back and left knee disabilities.  

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Without 
deciding whether the notice and development requirements have 
been satisfied in the present case, it is the Board's conclusion 
that this law does not preclude the Board from adjudicating the 
issues of whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for a low 
back disability, and a left knee disability.  This is so because 
the Board is taking action favorable to the Veteran by finding 
new and material evidence has been submitted in each case.  As 
such, this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

In February 2003, the RO denied claims for service connection for 
a low back disability and a left knee disability.  There was no 
appeal and the RO's decision became final.  

In June 2006, the Veteran filed to reopen the claims.  In 
February 2008, the RO determined that new and material evidence 
had been presented to reopen the claims, and denied them on the 
merits.  The Veteran has appealed.  

Regardless of the determination reached by the RO, the Board must 
find that new and material evidence has been presented in order 
to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  In other words, the Board is required to 
first consider whether new and material evidence is presented 
before the merits of a claim can be considered on the merits.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).   

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denial of these claims was in February 
2003.  Therefore, the Board must determine if new and material 
evidence has been submitted since that time.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic disabilities, to include 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

VA amended its regulation pertaining to secondary service 
connection, effective from October 10, 2006.  See 71 Fed. Reg. 
52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new 
regulation appears to place additional evidentiary burdens on 
claimants seeking service connection based on aggravation; 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to the 
aggravation.  Because the new law appears more restrictive than 
the old, and because the appellant's claim was pending when the 
new provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  See, 
e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).  

In May 1971, the RO granted service connection for a right knee 
disability.  The evidence of record at the time of the RO's 
February 2003 decision included the Veteran's service treatment 
reports, which did not  show any relevant treatment, complaints, 
findings, or diagnoses.  His separation examination report, dated 
in August 1963, showed that his spine and lower extremities were 
clinically evaluated as normal.

As for the post-service medical evidence, it consisted of VA and 
non-VA treatment reports dated between 1971 and 2002.  This 
evidence included medical records showing that in 1975 he 
sustained a back sprain apparently while at his employment, in 
1983 he was hospitalized for repair of a ruptured left Achilles 
tendon, and that in June 1988 he was hospitalized for a left knee 
arthroscopy, with a diagnosis of loose body of the left knee.  In 
1993, he sustained a right ankle strain and a partial tear of the 
right Achilles tendon.  In 1997, he was noted to have mild 
degenerative arthritis of the left knee.  In 2002, he received 
additional treatment for left knee symptoms.  A December 2002 VA 
examination report notes a history of a herniated disc at L4-5, 
treated with discectomy in 1982.  The examiner concluded that the 
Veteran's low back and left knee disorders were not related to 
his service.  At the time of the RO's February 2003 decision, 
there was no competent evidence linking a low back or left knee 
disability to the Veteran's service, or to a service-connected 
disability.  

Evidence received since the RO's February 2003 decision consists 
of VA and non-VA reports, dated between 2002 and 2008.  This 
evidence includes two letters from R.K., M.D., dated in June 2007 
and July 2008, in which this physician links the Veteran's low 
back and left knee disorders to his service-connected right knee 
disability.  The July 2008 letter states, "altered weight-
bearing status due to the veteran's service connected right knee 
condition gradually resulted in necessity of low back surgery and 
the gradual worsening of his left knee condition."  

This evidence, which was not of record at the time of the 
February 2003 RO decision, is not cumulative; thus it is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that this evidence is material.  Dr. R.K.'s opinions are 
competent evidence indicating that the Veteran may have a low 
back disability and a left knee disability that are related to 
his service-connected right knee disability.  The claims are, 
therefore, reopened.




ORDER

New and material evidence having been received, the claims for 
service connection for a low back disability and a left knee 
disability are reopened.  To this extent only, the appeal is 
granted.  


REMAND

The most recent VA examination report, dated in December 2007, 
shows the following: the examiner indicated that the Veteran's C-
file had been reviewed; the relevant service treatment report and 
post-service medical records were summarized; the examiner 
concluded that "it is less likely as not that the patient's left 
knee condition and lumbosacral spine condition are due to 
service-connected residual of the sprain of the right knee with 
ligament tear and meniscus tear and status post total right knee 
replacement." 

In reviewing service-connection claims where a VA examination has 
been performed, the Board must make a determination as to whether 
the examination report is adequate to make a decision on the 
claim notwithstanding the fact that the Board may not have found 
the examination necessary in the first place.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Id.  

In this case, the Board notes the July 2008 opinion of Dr. R.K. 
is inconsistent with the opinions of the December 2002 and 
December 2007 VA examination as to causation.  The record is 
unclear as to which medical reports Dr. R.K. reviewed or whether 
any private medical records demonstrating injuries or treatment 
other than the 1975 injury were considered.  The Board also 
finds, however, that the etiological opinion in the December 2007 
VA examination report is insufficient for adjudicatory purposes, 
as it does not include an opinion as to whether the Veteran's low 
back disability or his left knee disability were aggravated by 
his service-connected right knee disability.  

Accordingly, on remand, the Veteran should be scheduled for 
another examination, to include an etiological opinion as to 
whether the Veteran's low back disability and/or his left knee 
disability was caused or aggravated by his service-connected 
right knee disability.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
orthopedic examination in order to 
ascertain the nature and etiology of his 
low back disability and his left knee 
disability.  The claims folder and a copy 
of this REMAND should be reviewed by the 
examiner, and the examiner must annotate 
the examination report that the claims 
files were in fact made available for 
review in conjunction with the examination.  

The examiner should then express an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the Veterans low back 
disability and/or his left knee disability 
was caused, or aggravated, by the service-
connected right knee disability.  A 
complete rationale for the opinion must be 
provided.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it. 

If the examiner cannot express any part of 
the requested opinions, the examiner should 
explain the reasons therefor.

2.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence, and applicable law 
and regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


